Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of U.S. Patent No. 10,728,619.

US 16/922,523
US 10,728,619
1, 11, 16. A method for controlling displayed advertisements in response to a user action via an over-the-top data delivery system, comprising: verifying an identity of the user; 
1. A method for displaying tailored advertising in response to user media playback behavior via an over-the-top data delivery system, comprising: verifying an identity of the user; 
detecting media playback by the user; 
detecting media playback by the user; 
analyzing content associated with the media playback; 
analyzing content associated with the media playback;

queueing user tailored advertisements based on the analyzed content; 
queueing user tailored advertisements based on the analyzed content and the advertisement rule;
displaying an interactive element associated with the user tailored advertisements; receiving a user interaction with the interactive element; and
retrieving an advertisement rule associated with the user; and
modifying the delivery of the user tailored advertisements based on the user interaction.
delivering an advertisement from any one or more third-party services in response to detecting a pause in the media playback.
2, 12, 17. (Original) The method of claim 1, further comprising queueing the user tailored advertisements based on an advertisement rule associated with the user.
analyzing historical data associated with the identity, wherein the historical data includes patterns of user behavior associated with one or more advertisements;


US 16/922,523
US 10,728,619
3, 13, 18. The method of claim 2, wherein the advertisement rule controls selection of advertisements based on a variable selected from the group consisting of: permitted brands, permitted themes, advertisement length, advertisement content, advertisement format, seasonality, user advertisement preferences, derived user advertisement preferences, and technical specifications of a playback device.
2. The method of claim 1, wherein the advertisement rule controls selection of advertisements based on a variable selected from the group consisting of: permitted brands, permitted themes, advertisement length, advertisement content, advertisement format, seasonality, user advertisement preferences, derived user advertisement preferences, and technical specifications of a playback device.


US 16/922,523
US 10,728,619
4, 14, 19. The method of claim 1, wherein analyzed content associated with media playback further comprises analyzing a media attribute selected from the group consisting of: total playback time, format, designated commercial breaks, subject matter, themes, actors, production studios, and playback permissions.
3. The method of claim 1, wherein analyzing the media content further comprises analyzing a media attribute selected from the group consisting of: total playback time, format, designated commercial breaks, subject matter, themes, actors, production studios, and playback permissions.



US 16/922,523
US 10,728,619
5, 15, 20. The method of claim 1, further comprising: modifying an advertisement rule based on one or more user-inputted advertisement parameters associated with the user interaction with the interactive element; and applying the modified advertisement rule to a group of available advertisements.
4. The method of claim 1, further comprising: creating the advertisement rule for the user; applying the advertisement rule to a group of available advertisements; and compiling the user-tailored advertisements based on the advertisement rule.



US 16/922,523
US 10,728,619
6. The method of claim 1, wherein the advertisement is configured to receive user input via a user interface.
5. The method of claim 1, wherein the advertisement is configured to receive user input via a user interface.



US 16/922,523
US 10,728,619
7. The method of claim 6, further comprising: receiving a user purchase request associated with the advertisement; executing the user purchase 




US 16/922,523
US 10,728,619
8. The method of claim 5, wherein the interactive element is associated with provides additional information to the user regarding the user-tailored advertisements.
7. The method of claim 5, further comprising: receiving a user information input associated with the advertisement; and storing the user information.



US 16/922,523
US 10,728,619
9. The method of claim 5, wherein the interactive element is associated with provides additional information to the user regarding the analyzed content.
7. The method of claim 5, further comprising: receiving a user information input associated with the advertisement; and storing the user information.



US 16/922,523
US 10,728,619
10. The method of claim 9, wherein the additional information is sourced from a remote third-party data store comprising one or more 






The conflicting claims in 16/922,523 and US 10,728,619 are not identical.  However, 16/922,523’s claims are obvious over US 10,728,619’s claims. The examiner’s position is that US 10,728,619 claims makes obvious all the limitations of the above-mentioned claims of 16/922,523.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426